Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156243 & (51)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156243
                                                                    COA: 331440
                                                                    Wayne CC: 15-008846-FC
  CALVIN TILLMAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 22, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Kavanaugh (Docket No. 156408) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.

       The motion to join oral argument in People v Hewitt-El (Docket No. 155239) is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
         s0117
                                                                               Clerk